DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive because the cited prior arts disclose the claimed invention. 
On page ,the Applicant argues, “In contrast, claim 1 of the present application requires "in response to being temporarily unable to release the LADN session or deactivate the LADN session and receiving a service request (SR) message comprising a request to perform the data transmission by using the LADN session, sending a response message to the UE indicating that the request to perform the data transmission corresponding to the SR message fails." This describes a situation where the claimed session management function entity needs to release or deactivate an LADN session but is temporarily unable to do so, yet still receives a service request message to use the LADN session. In this situation, the claim requires the session management function entity to send a response message to a UE requesting use of the LADN session indicating that the request fails. This works to not allow use of the LADN session even when it is not yet released or deactivated in the situation where such a release or deactivation is triggered. This is not taught, disclosed, or suggested in Lee '788. Indeed, Lee '788 merely teaches a terminal moving outside of a service area and a network rejecting a service request from the terminal because it is outside of the service area. Lee '788 further teaches subsequently deactivating the terminal with the network. This is not what is recited in claim 1 of the present application because claim 1 requires a situation where the session management function entity 
The addition of Lee '941 does nothing to cure the deficiencies of Lee '788. Further, neither of Faccin nor Manepalli cure the above described deficiencies of Lee '788. Claims 11 and 17 recite features similar to those above from claim 1. Therefore, claims 1, 11, and 17, and any claim dependent thereon, are allowable over the cited references. Reconsideration of the grounds of rejection and indication of the allowability of all pending claims are respectfully requested. 
”.
The Examiner respectfully disagrees with the above argument. As indicated in the interview on February 2, 2022, Lee ‘941 clearly describes in response to being temporarily unable to release the LADN session or deactivate the LADN session and receiving a service request (RS) message comprising a request to perform the data transmission by using the LADN session, perform predetermined operation according to operator policy, such as buffering or dropping the packet; and SMF transmits a message indicating whether the packet is dropped and causing the transmission of a control message, such as ICMP, to the packet sender when the session status change to a transmission/reception unreachable state (e.g. please read paragraph 
Therefore, the above argument is not persuasive, and the claimed invention is not patentable in view of the cited prior arts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 11-12, 15, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0382941 A1 hereinafter Lee ‘941) in view of Lee et al. (US 2019/0182788 A1 hereinafter Lee ‘788).
Regarding claim 1, Lee ‘941 discloses a session processing method, performed by a session management functional entity (SMF), the method comprising:  5sending an event subscription request to a mobility management functional entity (AMF) to subscribe an event, the event subscription request comprising an identifier of a user equipment (UE), and an identifier of a local area data network (LADN), wherein the event comprises the UE leaving an area covered by the LADN (paragraph [0074]-[0075]; [0083]-[0085]; [0072]; [0121], SMF forwards signaling or downlink data notification message to the AMF including UE and LADN ID or information and/or name, where the message comprising the UE moving or leaving area is covered by the LADN); receiving, from the mobility management functional entity, a first notification message 10indicating that the UE has left an area covered by the LADN (paragraph [0086]-[0088]; [0075]-[0076]; [0122]-[0123], the a paging notification message indicating that the UE is out of the area covered by LADN is received from the AMF); and triggering a first session operation based on the first notification message, the first session operation comprising releasing an LADN session or deactivating an LADN session, the LADN session being a session for use by the UE to perform data transmission in the area covered by the LADN (paragraph [0088]; [0045]; [0058]-[0064]; and so on, the SMF triggers a release or deactivating of the LADN session for the UE to perform data transmission based on the received information from the AMF); in response to being temporarily unable to release the LADN session or deactivate the LADN session and receiving a service request (SR) message comprising a request to perform the data transmission by using the LADN session, perform predetermined operation according to operator policy, such as buffering or dropping the packet (paragraph [0148]-[0151]; [0056]-[0066]; [0088]; [0137]-[0141]).  

Lee ‘788 sending a response message to the UE indicating that the request to perform the data transmission corresponding to the SR message in response to the deactivate the LADN session and receiving the request (SR) message (paragraph [0166]-[0167]; [0172]-[0174]; [0090]-[0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use sending a response message to the UE indicating that the request to perform the data transmission corresponding to the SR message in response to the deactivate the LADN session and receiving the request (SR) message as taught by Lee ‘788 into Lee ‘941 in order to improve resource utilization and to reduce disconnection.
Regarding claims 11 and 17, the claims include features identical to the subject matter mentioned in the rejection to claim 1. The claims are mere reformulation of claim 1 in order to define the corresponding session management functional entity and a session processing system, and the rejection to claim 1 is applied hereto.
Regarding claim 2, 12 and 18, Lee ‘941 discloses in instances where the first session operation comprises releasing the LADN session, the triggering a first session operation comprises: releasing the LADN session based on the first notification message (paragraph [0088]; [0045]; [0058]-[0064]; and so on).  
Regarding claim 5 and 15, Lee ‘941 discloses in instances where the first session operation comprises deactivating the LADN session, the triggering a first session operation comprises: sending, to a user plane functional entity, a message for instructing to release a 
Regarding claim 6, Lee ‘941 discloses the event further comprises that the UE enters 15the area covered by the LADN (paragraph [0015]-[0018]; [0021]; [0084]; [0047]; and so on).  
Regarding claim 21, Lee discloses the identifier of the LADN is a local data network name (e.g. paragraph [0074]-[0075]; [0083]-[0084]).  
Claims 3-4, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘941 in view of Lee ‘788, and further in view of Faccin et al. (US 2018/0324577 A1) and Manepalli et al. (US 2017/0359761 A1).
Regarding claim 203 and 13, as applied above, the modified communication of Lee ‘941  discloses in instances where the first session operation comprises releasing the LADN session, the triggering a first session operation comprises: triggering deactivation of the LADN session based on the first notification message (paragraph [0088]; [0045]; [0058]-[0064]; and so on).
The modified communication of Lee ‘941 doesn’t disclose determining, within a preset duration and depending on whether the UE re-enters the area covered by the LADN, whether to release the LADN session.  
Faccin teaches determining, depending on whether the UE re-enters the area covered by the LADN, whether to release the LADN session (e.g. paragraph [0160]-[0162]).
Faccin doesn’t teach the determination is within a preset duration in addition to depending on whether the UE re-enters the area.
Manepalli teaches the determination is within a preset duration in addition to depending on whether the UE re-enters the area (e.g. paragraph [0018]-[0020]; and so on).
 as taught by Faccin and Manepalli into the modified communication of Lee ‘941 in order to improve resource and power utilization, and to reduce dropping of user data packet. 
Regarding claim 4, 14 and 20, as applied above, the modified communication of Lee ‘941 discloses determining whether the UE is within or not in the area covered by the LADN. However, the modified communication of Lee ‘941 doesn’t disclose the determining, within preset duration and depending on whether the UE re-enters the area covered by the LADN, whether to release the LADN session comprises:  5185426796US06 in instances where the UE does not re-enter, within the preset duration, the area covered by the LADN, releasing, by the session management functional entity, the LADN session; or in instances where the UE re-enters, within the preset duration, the area covered by the LADN, determining, by the session management functional entity, not to release the LADN 5session.  
Faccin teaches the determining, depending on whether the UE re-enters the area covered by the LADN, whether to release the LADN session comprises:5185426796US06 in instances where the UE does not re-enter the area covered by the LADN, releasing, by the session management functional entity, the LADN session; or in instances where the UE re-enters the area covered by the LADN, determining, by the session management functional entity, not to release the LADN 5session (paragraph [0160]-[0162]).
Faccin doesn’t teach the determination is within a preset duration in addition to depending on whether the UE re-enters the area, and the re-enter is within a preset duration.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the determining, within preset duration and depending on whether the UE re-enters the area covered by the LADN, whether to release the LADN session comprises:  5185426796US06 in instances where the UE does not re-enter, within the preset duration, the area covered by the LADN, releasing, by the session management functional entity, the LADN session; or in instances where the UE re-enters, within the preset duration, the area covered by the LADN, determining, by the session management functional entity, not to release the LADN 5session as taught by Faccin and Manepalli into the modified communication of Lee ‘941 in order to improve resource and power utilization, and to reduce dropping of user data packet. 
Claims 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘941 in view of Lee ‘788, and further in view of Faccin.
Regarding claim 7 and 16, as applied above, the modified communication of Lee ‘941 discloses receiving a first notification message and triggering a first session operation. However, Lee doesn’t disclose comprising: receiving, from the mobility management functional entity, a second notification message for notifying that the UE has entered the area covered by the LADN; and 20triggering a second session operation based on the second notification message, the second session operation comprising activating the LADN session or triggering establishment of an LADN session between the UE and the LADN.  
Faccin teaches comprising: receiving, from the mobility management functional entity, a second notification message for notifying that the UE has entered the area covered by the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising: receiving, from the mobility management functional entity, a second notification message for notifying that the UE has entered the area covered by the LADN; and 20triggering a second session operation based on the second notification message, the second session operation comprising activating the LADN session or triggering establishment of an LADN session between the UE and the LADN as taught by Faccin into the modified communication of Lee ‘941 in order to improve resource and power utilization, and to increase efficiency of communication. 
Regarding claim 8, as applied above, the modified communication of Lee ‘941 discloses in instances where the first session operation 25comprises deactivating the LADN session (paragraph [0088]; [0045]; [0058]-[0064]; and so on). However, Lee fails to disclose the triggering of the second session operation comprises: in instances of receiving, from the UE, a service request (SR) message for requesting to perform data transmission by using the LADN session, activating, by the session management functional entity, the LADN session deactivated by the session management functional entity 30based on the first notification message.
Faccin teaches the triggering of the second session operation comprises: in instances of receiving, from the UE, a service request (SR) message for requesting to perform data transmission by using the LADN session, activating, by the session management functional entity, the LADN session deactivated by the session management functional entity 30based on the first notification message (paragraph [0160]-[0162]; [0085]; [0087]; [0091]-[0092]; [0142]).

Regarding claim 9, as applied above, the modified communication of Lee ‘941 discloses in instances where the first session operation comprises releasing the LADN session (paragraph [0088]; [0045]; [0058]-[0064]; and so on). Lee doesn’t disclose the triggering a second session operation comprises: in instances where receiving, from the UE, a message for requesting to establish an LADN 5session between the UE and the LADN, triggering establishment of an LADN session between the UE and the LADN based on the second notification message.  
Faccin teaches the triggering a second session operation comprises: in instances where receiving, from the UE, a message for requesting to establish an LADN 5session between the UE and the LADN, triggering establishment of an LADN session between the UE and the LADN based on the second notification message (paragraph [0160]-[0162]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the triggering a second session operation comprises: in instances where receiving, from the UE, a message for requesting to establish an LADN 5session between the UE and the LADN, triggering establishment of an LADN session between the UE and the LADN based on the second notification message as taught by Faccin into the 
Regarding claim 10, Lee discloses the identifier of the LADN is a local data network name (e.g. figs. 3 and 5; paragraph [0073]-[0075]; [0083]-[0084]; [0121]-[0122]; [0140]).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘941 in view of Lee ‘788, and further in view of Manepalli.
Regarding claim 19, the modified communication of Lee ‘941 discloses in instances where the first session operation comprises releasing the LADN session, the session management functional entity is configured to trigger deactivation of the LADN session based on the first notification message and release the LADN session if the UE does not re-enter the area covered 5by the LADN (paragraph [0088]; [0045]; [0058]-[0064]; and so on).  
The modified communication of Lee ‘941 fail to disclose the UE does not re-enter the area within preset duration.
Manepalli teaches the UE does not re-enter the area within preset duration (e.g. paragraph [0018]-[0020]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the UE does not re-enter the area within preset duration as taught by Manepalli into the modified communication of Lee ‘941 in order to reduce congestion and dropping of user data packet.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461